UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 24, 2010 GREENHOUSE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-156611 26-2903011 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5171 Santa Fe Street, Suite I San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(858) 273-2626 Copies to: Peter Campitiello, Esq. Tarter Krinsky & Drogin LLP 1350 Broadway New York, New York 10018 Tel: 212-216-8085 Fax: 212-216-8001 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On August 17, 2010, GreenHouse Holdings. Inc. (the "Registrant") announced at a press conference in Guadalajara, Mexico that the Registrant’s subsidiary, GreenHouse Soluciones S.A. de C.V (GHS), recently completed the purchase of a 25-acre parcel of land in Amatitan-Tequila Valleylocated in Jalisco, Mexico.At the conference, the Registrant distributed the presentation materials attached hereto as Exhibit 99.2.The Registrant had previously disclosed the acquisition of the property in its From 10-Q filed on August 16, 2010. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release dated August 17, 2010 announcing creation of GreenHouse Soluciones S.A. de C.V GreenHouse Soluciones S.A. de C.V Presentation Materials SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 24, 2010 GREENHOUSE HOLDINGS, INC. By: /s/ Chris Ursitti Name: Chris Ursitti Title: Chief Executive Officer - 2 - EXHIBIT INDEX Exhibit No. Description Press Release dated August 17, 2010 announcing creation of GreenHouse Soluciones S.A. de C.V GreenHouse Soluciones S.A. de C.V Presentation Materials - 3 -
